Opinion by
Johnson, J.
At the trial counsel for the Government moved to dismiss the protests upon the ground that the affidavits required by the statute were not filed within the time prescribed by law. The filing of an affidavit within 15 days after the delivery of 'the merchandise is a condition imposed by the statute to be complied with by the importer before the collector is authorized to make an allowance in duties. It was held that a failure on the part of the importer to meet the condition does not affect the validity of the protests. (Abstract 38332 cited.) The motion to dismiss was therefore denied. Inasmuch, however, as the statute specifically prohibits any allowance, constructive or otherwise, for loss of liquors caused by breakage, leakage, or damage, except when an. affidavit is filed within the time prescribed, the court was unable to grant any relief. The protest was therefore overruled.